Title: From Thomas Jefferson to Edward Bridgen, 21 August 1786
From: Jefferson, Thomas
To: Bridgen, Edward



Sir
Paris Aug. 21. 1786.

I must beg your pardon for being so long acknowleging the receipt of your favor of June 17. In the moment of my perusing it, it got misplaced so as to escape my recollection till yesterday. With respect to the book which accompanied it, I doubt whether I could with propriety offer it to the queen, and must therefore beg leave to decline it, however desirous I am of doing homage to the author, and of shewing how much I respect your application. If the author could write to the English minister to desire him to present it, I will deliver it to him or to any other person whom he shall think proper to direct. I have the honor to be with sentiments of the highest respect Sir, Your most obedt. & most humble Servt.,

Th: Jefferson

